Title: To James Madison from Alexander J. Dallas, 12 February 1815
From: Dallas, Alexander J.
To: Madison, James


        
          12 Feb. 1815.
        
        Mr. Dallas, with his best respects, sends for the President’s perusal, a private letter, relative to the vacant office of District Attorney, for New-York.
        It is of the first importance, that the Attornies should be men of talents; and firmly attached to the Government. There is no office capable of giving a direction, so decisively good, or bad, to the business of the nation, as this office, out of the sphere of the Administration.
        Mr. D. knows Mr. Tillotson’s family; and he has seen that Gentleman lately at Washington; but he has no knowledge of his professional talents.
      